  Case 19-40658         Doc 58     Filed 04/25/19 Entered 04/25/19 16:01:35           Desc Main
                                     Document     Page 1 of 9


                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA


 In re:                                              BKY No. 19-40658
                                                     Chapter 7
 Scheherazade, Inc.,

                       Debtor.


                  NOTICE OF EXPEDITED HEARING AND MOTION FOR
                  ORDER AUTHORIZING EXAMINATION AND RELATED
                  DOCUMENT PRODUCTION PURSUANT TO RULE 2004

TO:       The entities specified in Local Rule 9013-3(a):

          1.     Nauni J. Manty, the chapter 7 trustee of the bankruptcy estate of Scheherazade, Inc.,

moves the court for authorization to conduct Rule 2004 examinations and gives notice of expedited

hearing.

          2.     The court will hold a hearing on this motion on Wednesday, May 1, 2019 at 1:00

p.m. before the Honorable Kathleen H. Sanberg, in Courtroom 8 West, U.S. Courthouse, 300 South

Fourth Street, Minneapolis, Minnesota 55415 or as soon thereafter as counsel may be heard.

          3.     The trustee will not object to any response to the motion which is filed and served

not later than two hours prior to the hearing. Given the expedited nature of this motion, the trustee

will also accept service at the hearing. UNLESS A RESPONSE OPPOSING THE MOTION IS

TIMELY FILED, THE COURT MAY GRANT THE MOTION WITHOUT A HEARING.

          4.     This court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and 1334,

Fed. R. Bankr. P. 5005 and Local Rule 1070-1. This proceeding is a core proceeding. This case is

now pending in this court.

          5.     This motion arises under Fed. R. Bankr. P. 2004. This motion is filed pursuant to

Fed. R. Bankr. P. 9014 and Local Rules 2004-1 and 9013-2. The trustee requests that the court issue
  Case 19-40658       Doc 58       Filed 04/25/19 Entered 04/25/19 16:01:35          Desc Main
                                     Document     Page 2 of 9


an order under Fed. R. Bankr. P. 2004 directing the examination and related document production

of Daniel Christensen, Alex Christensen, Christensen Jewelers, and Comcast Corporation.

       6.      The trustee desires to make inquiry regarding the transfer of the debtor’s main

telephone number 952-926-2455 (the “Telephone Number”) to Christensen Jewelers, LLC. The

Telephone Number is listed on the debtor’s website and is also the number that is identified in

internet searches.

       7.       Recently, the trustee was advised that the Telephone Number was sold or otherwise

transferred to Christensen Jewelers.

       8.      The Telephone Number is serviced through Comcast Corporation.

       9.      On April 24, 2019, Mary Sieling, the trustee’s attorney, called Comcast to request

information about the Telephone Number and transfer. Comcast confirmed that the Telephone

Number was transferred from Scheherazade to Christensen on March 15, 2019, post-petition.

However, Comcast refused to give additional details of the transfer, including who made the request

and who authorized the transfer.

       10.     On April 24, 2019, the trustee called the telephone number on Christensen’s website.

A man named Alex spoke with the trustee. The trustee asked Alex how the Telephone Number was

transferred to Christensen Jewelers. He stated that the trustee would need to speak to the owner.

She asked to speak to the owner and was told that the owner was unavailable. She asked for the

owner’s name, but Alex refused to provide it. She gave Alex her name, telephone number and

requested a return call. To date, no return call has been made to the trustee.

       11.     On April 25, 2019, the trustee’s process server, hand delivered a letter regarding the

unauthorized transfer of the Telephone Number to Alex at the Christensen store in Shakopee,
  Case 19-40658       Doc 58     Filed 04/25/19 Entered 04/25/19 16:01:35            Desc Main
                                   Document     Page 3 of 9


Minnesota. Alex admitted to the process server that he is the owner of the Christensen store in

Shakopee, but again refused to give any information about the Telephone Number and transfer.

       12.     Alex’s father, Daniel Christensen, is also an owner of Christensen and operates a

store in Wisconsin.

       13.     In connection with the 60-day ongoing store-closing sale, the trustee spent a

considerable sum of money to advertise the sale in local newspapers. The advertisements provided,

in bold, the Telephone Number as the number for customers to call regarding the sale. Those calls

are going to Christensen and impeding the trustee’s ability to successfully complete the sale.

       14.     The Telephone Number is estate property. Not only is there value to the estate for

the duration of the store closing sale, but the trustee could likely sell the Telephone Number to a

competitor upon completion of the store closing sale.

       15.     The transfer or taking of the Telephone Number violates the automatic stay pursuant

to 11 U.S.C. § 362(a) and may be subject to avoidance under 11 U.S.C. § 549.

       16.     The trustee seeks to examine Alex Christensen, Daniel Christensen, and an

authorized representative of Comcast in connection with the transferred Telephone Number. She

seeks authority to serve subpoenas for documents and depositions regarding the same.

       17.      The information sought pursuant to Rule 2004 is necessary because it relates

directly to the assets of the debtor and is needed to adequately evaluate the claims and remedies

that may be available to the trustee under §§ 362 and 549.

       18.     Cause exists to hear this matter on an expedited basis. Comcast and the Christensens

refuse to voluntarily give the trustee information on the Telephone Number and subject transfer.

With the store-closing sale ongoing, the estate will suffer irreparable harm if the trustee is unable
  Case 19-40658         Doc 58   Filed 04/25/19 Entered 04/25/19 16:01:35           Desc Main
                                   Document     Page 4 of 9


to quickly gather information about the transfer and hopefully, reconnect the Telephone Number to

the debtor’s Comcast account.

       WHEREFORE, the trustee respectfully requests that this court enter an order:

       1.     Granting the trustee’s request for expedited hearing.

       2.     Authorizing the trustee to conduct an examination of Daniel Christensen, Alex

Christensen, Christensen Jewelers, LLC, and an authorized representative of Comcast Corporation

pursuant to Fed. R. Bankr. P. 2004.

       3.     Granting the trustee such other and further relief as may be just and appropriate.



Dated: April 25, 2019                               MANTY & ASSOCIATES, P.A.

                                            By:     /e/ Mary F. Sieling
                                                    Mary F. Sieling (#389893)
                                                    Nauni Jo Manty (#230352)
                                                    401 Second Avenue N, Suite 400
                                                    Minneapolis, MN 55401
                                                    (612) 465-0990
                                                    mary@mantylaw.com

                                                    Attorneys for the Trustee
  Case 19-40658         Doc 58   Filed 04/25/19 Entered 04/25/19 16:01:35           Desc Main
                                   Document     Page 5 of 9



                                        VERIFICATION

       I, Nauni J. Manty, trustee and movant named in the foregoing notice of hearing and motion,

declare under penalty of perjury that the foregoing is true and correct according to the best of my

knowledge, information and belief.




Dated: April 25, 2019
                                                    Nauni J. Manty, Trustee
  Case 19-40658          Doc 58     Filed 04/25/19 Entered 04/25/19 16:01:35             Desc Main
                                      Document     Page 6 of 9


                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA


 In re:                                               BKY No. 19-40658
                                                      Chapter 7
 Scheherazade, Inc.,

                       Debtor.


                 MEMORANDUM OF LAW SUPPORTING THE TRUSTEE’S
                MOTION FOR ORDER AUTHORIZING 2004 EXAMINATIONS


          The trustee submits this memorandum of law in support of her motion for an order

authorizing 2004 examinations.

                                     FACTUAL BACKGROUND

          The trustee incorporates the facts as set forth in the notice of motion by reference.

                                        LEGAL ARGUMENT

          Rule 2004 of the Federal Rules of Bankruptcy Procedure provides that a court may order an

examination of “any entity.” Fed. R. Bankr. P. 2004(a). Rule 2004(c) authorizes using the court’s

subpoena power pursuant to Rule 9016 to compel the production of documents. Any interested

party may seek a Rule 2004 examination which relates to “the acts, conduct, or property or to the

liabilities and financial conditions of the debtor, or to any matter which may affect the

administration of the debtor’s estate, or to the debtor’s right to a discharge.” Fed. R. Bank. P.

2004(b). The scope of inquiry under Rule 2004 is broad and great latitude is ordinarily permitted.

See In re Symington, 209 B.R. 678, 682-84 (Bankr. D. Md. 1997).

          The purpose of Rule 2004 is to give “parties in interest an opportunity to examine those

individuals having knowledge of the financial acts and affairs of a debtor.” In re GHR Energy

Corp., 35 B.R. 534, 536 (Bankr. D. Mass. 1983); see also Longo v. McLaren (In re McLaren), 158
  Case 19-40658         Doc 58   Filed 04/25/19 Entered 04/25/19 16:01:35            Desc Main
                                   Document     Page 7 of 9


B.R. 655, 657 (Bankr. N.D. Ohio 1992). Rule 2004 affords the examiner an even broader inquiry

than that afforded by the discovery rules set forth in the Federal Rules of Civil Procedure, which

themselves contemplate broad and easy access to discovery. Indeed, courts generally do not allow

a debtor or other party to escape from an examination under Rule 2004 unless that party can

demonstrate that the examination is actually oppressive under the circumstances. See In re Vantage

Petroleum Corp., 34 B.R. 650, 652 (Bankr. E.D. N.Y. 1983).

       Here, the trustee seeks to examine Daniel Christensen, Alex Christensen, Christensen

Jewelers, and Comcast Corporation. The Telephone Number is a valuable asset of the estate. The

transfer of the Telephone Number is impeding the trustee’s ability to conduct the store-closing sale,

as it the number used on sale advertisements and on the debtor’s website. It is also the number used

by many loyal customers and the number that appears on search engines such as Google. The trustee

seeks information and documents in connection with the transfer. The examination and related

document requests fall within the liberal standards set forth by the court.

                                          CONCLUSION

       For the reasons set forth in the motion and in this memorandum, the trustee respectfully

requests that the motion be granted.

Dated: April 25, 2019                         MANTY & ASSOCIATES, P.A.

                                       By:    /e/ Mary F. Sieling
                                              Mary F. Sieling (#389893)
                                              Nauni Jo Manty (#230352)
                                              401 Second Avenue N., Suite 400
                                              Minneapolis, MN 55401
                                              (612) 465-0990

                                              Attorneys for the Trustee
  Case 19-40658        Doc 58    Filed 04/25/19 Entered 04/25/19 16:01:35            Desc Main
                                   Document     Page 8 of 9


                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA

In re:                                                                         BKY No. 19-40658
                                                                                       Chapter 7
Scheherazade, Inc.,

                      Debtor.


                          UNSWORN CERTIFICATE OF SERVICE


        I, Leah J. Christenson, declare under penalty of perjury that on April 25, 2019, I served
copies of the attached NOTICE OF EXPEDITED HEARING AND MOTION FOR
ORDER AUTHORIZING EXAMINATION AND RELATED DOCUMENT PRODUCTION
PURSUANT TO RULE 2004 and this Unsworn Certificate of Service by overnight mail to the
parties listed below.

Brian L. Roberts, CEO                              Mr. Daniel Christensen
Comcast Corporation                                Registered Agent
Comcast Center                                     Christensen Jewelers, LLC
1701 JFK Boulevard                                 1823 North Central Avenue
Philadelphia, PA 19103                             Marshfield, WI 54449-8335

Alex Christensen                                   Daniel Christensen
8076 Old Carriage Court                            1823 North Central Avenue
Shakopee, MN 55379                                 Marshfield, WI 54449-8335

In addition I served via U.S. Mail postage pre-paid;

Scheherazade, Inc.
3181 W 69th Street
Edina, MN 55435


Executed on: April 25, 2019                            Signed: /e/ Leah J. Christenson
                                                               Leah J. Christenson, Legal Assistant
                                                               Manty & Associates, P.A.
                                                               510 First Ave N, Suite 305
                                                               Minneapolis, MN 55403
                                                               Telephone: (612) 465-0349
  Case 19-40658         Doc 58    Filed 04/25/19 Entered 04/25/19 16:01:35           Desc Main
                                    Document     Page 9 of 9


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                             BKY No. 19-40658
                                                    Chapter 7
 Scheherazade, Inc.,

                       Debtor.


                       ORDER AUTHORIZING 2004 EXAMINATIONS


          This matter is before the court on the motion of the trustee for an order allowing her to

conduct examinations pursuant to Federal Rule of Bankruptcy Procedure 2004. There were no

objections to the motion. Based on the motion and the file,

          IT IS ORDERED:

          The trustee may examine Daniel Christensen, Alex Christensen, Christensen Jewelers,

LLC and an authorized representative of Comcast Corporation pursuant to Bankruptcy Rule 2004.



Dated:

                                                      ____________________________________
                                                      Kathleen H. Sanberg
                                                      Chief United States Bankruptcy Judge
